The father admitted that he had not provided consistent child support, despite having the means to do so, and had failed to *553maintain regular visitation or communication with the child or the agency (see Domestic Relations Law § 111 [1] [d], [e]; Matter of Isabella Star G., 66 AD3d 536, 537 [2009]). The agency’s alleged failure to inform the father of his parental obligations did not excuse him from fulfilling those obligations (see Matter of Marc Jaleel G. [Marc E.G.], 74 AD3d 689, 690 [2010]). Concur— Andrias, J.E, Saxe, Acosta, Freedman and Richter, JJ.